       Case 4:19-cv-04018-LLP Document 1 Filed 01/24/19 Page 1 of 7 PageID #: 1



                              UNITED STATES DISTRICT COURT
                          ■     DISTRICT OF SOUTH DAKOTA
                                     SOUTHERN DIVISION


 CREATIVE SURFACES,INC.,                                       CIV. #19- ^01%
                              Plaintiff,

 vs.                                                            COMPLAINT
                                                   AND DEMAND FOR JURY TRIAL
 BITCO NATIONAL INSURANCE
 COMPANY,

                              Defendant.


         COMES NOW Plaintiff Creative Surfaces, Inc., by and through their counsel of

record, and.for their causes of action against the Defendant, does hereby state and allege as

follows:


                                           PARTIES


         1.    Plaintiff Creative Surfaces, Inc. is a South Dakota corporation with its principal

place of business in Sioux Falls, South Dakota.

         2.    Defendant BITCO National Insurance Company is an insurance company

incorporated in the State of Illinois, and has its principal place of business in Davenport,Iowa.

BITCO is authorized to conduct business and write insurance in the State of South Dakota.

                                JURISDICTION AND VENUE

         3.    Plaintiff invokes the jurisdiction of this Court pursuant to 28 U.S.C. § 1332

based upon the diversity of the parties. The amount in controversy exceeds the sum of

$75,000.
    Case 4:19-cv-04018-LLP Document 1 Filed 01/24/19 Page 2 of 7 PageID #: 2




        4.    A substantial part of the events giving rise to this action occurred in South

Dakota and, thus, venue is proper in this Court pursuant to 28 U.S.C. § 1391(a)(2).

                                          FACTS


        5.    Creative Surfaces purchased five commercial policies from BITCO between

November 2013 and November 2018. See Ex. A.

        6.    Aaron Aasen at aU times relevant hereto was an employee of Creative Surfaces.

        7. . In 2014, Creative Surfaces asked Aasen to contact Grandview Cabinetry

("Grandview") so that Creative Surfaces could begin buying and reselling Grandview

Cabinetry products to Creative Surfaces customers.

        8.    Unbeknownst to Creative Surfaces, when Aasen contacted Grandview, he

entered into a personal sales broker agreement with Grandview under which Aasen

individually would receive 6% on aU Grandview products sold to Creative Surfaces.

        9.    Creative Surfaces then began purchasing products from Grandview, and

without Creative Surface's knowledge, Aasen received 6% on each of these transactions.

        10.   Between March 2014 and August 2018, Creative Surfaces purchased nearly

$2.75 million in products from Grandview, resulting in the theft of $165,000 by Aasen.

        11. . In 2018, Creative Surfaces submitted a claim to BITCO seeking coverage for

the $165,000 it unknowingly paid Aasen for the cabinets between March 2014 and August

2018.


        12.   Aasen's actions in taking the 6% of his employer's money constimtes employee

theft under the terms of the Policy. See Ex. A.
      Case 4:19-cv-04018-LLP Document 1 Filed 01/24/19 Page 3 of 7 PageID #: 3




        13.     Additionally, Aasen's actions were unlawful and constituted theft under SDCL

22-30A-3, which states,

         Any person who obtains property of another by deception is guilty of theft. A
        person deceives if, with intent to defraud, that person;

                (1)     Creates or reinforces a false impression, including false
                        impressions as to law, value, intention, or other state of mind.
                        However, as to a person's intention to perfoiui a promise,
                        deception may not be inferred from the fact alone that that
                        person did not subsequently perform the promise;

                (2)     Prevents another from acquiring information which would
                        affect the other person's judgment of a transaction;

                 (3).   Fails to correct a false impression which the deceiver previously
                        created or reinforced, or which the deceiver knows to be
                        influencing another to whom the deceiver stands in a fiduciary
                        or confidential relationship; or

                 (4)    Fails to disclose a known lien, adverse claim, or other legal
                        impediment to the enjoyment of property which the deceiver
                        transfers or encumbers in consideration for property tlie
                        deceiver obtains, whether such impediment is or is not valid, or
                        is or is not a matter of official record.


        The term, deceive, does not, however, include falsity as to matters having no
        pecuniary significance or puffing by statements unlikely to deceive reasonable
        persons.


Id.


        14.     BITCO has refused and continues to refuse to honor its insurance agreement

and pay the amounts owed under the PoRcies, resulting in a denial of Creative Surface's claim

for benefits.
    Case 4:19-cv-04018-LLP Document 1 Filed 01/24/19 Page 4 of 7 PageID #: 4



                                         COUNT ONE
                                     (Breach of Contract)

        15.      Plaintiff hereby realleges the previous paragraphs and incorporates them as

though fully set forth herein.

        16.      By virtue of its Policies of insurance in effect between November 2013 and

November 2018, and Creative Surfaces' status as an insured under the Pohcy, BITCO is

contractually obligated to pay Creative Surfaces insurance benefits as a result of Aasen's theft.

        17.      BITCO breached its duty to pay Creative Surfaces'insurance benefits pursuant

to the Policy.

        18.      BITCO's breach of its duties under the Policy has resulted in substantial

damages to Creative Surfaces.

        19.      BITCO's refusal to pay the full amount of said loss was vexatious and without

reasonable cause and Creative Surfaces is entitled to attorney's fees pursuant to SDCL § 58-

12-3.


                                   PRAYER FOR RELIEF


        WHEREFORE,the Plaintiff prays for the following reUef:

        (1)      For Plaintiffs compensatory, general, and special damages in an amount that
                 the jury deems just and proper under the citcumstances;

        (2)      For attorney's fees pursuant to SDCL 58-12-3;

        (3)      For Plaintiffs costs and disbursements herein;

        (4)      For pre-judgment and post-judgment interest; and

        (5)      For such other and further relief as the Court determines to be just and proper.
Case 4:19-cv-04018-LLP Document 1 Filed 01/24/19 Page 5 of 7 PageID #: 5




  Dated this 24*^ day ofJanuary, 2019.

                                      JOHNSON,JANKLOW,
                                      ABD^COVHi,& REISER,L.L.P.

                                      Scott A. Abdallah (scott@,ianklowabdaUah.com)
                                      Shannon R. Falon (shannon@ianklowabdallah.com)
                                      Sara E. Show (sara@,janklowabdallah.com)
                                      P.O. Box 2348
                                      Sioux Falls, SD 57101-2348
                                      (605) 338-4304

                                      Attorneysfor the Plaintiff




                         DEMAND FOR TURY TRIAL


  Plaintiff hereby demands a trial by juryOn all issues s^a^iable.


                                       Scott A. Abdallah
                                      Shannon R. Falon
                                       Sara E. Show
                       Case 4:19-cv-04018-LLP Document 1 Filed 01/24/19 Page 6 of 7 PageID #: 6
JS44 (Rev. 06/17)
                                                                        CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEEINSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I.(a) PLAINTIFFS                                                                                             DEFENDANTS

Creative Surfaces, Inc.                                                                                    Bitco National Insurance Company

   (b) County of Residence of First Listed Plaintiff              Mlnnehaha, SD                              County of Residence of First Listed Defendant                 Polk, lA
                                (EXCEPTINU.S. PLAINTIFF CASES)                                                                             (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                             NOTE:     IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                       THE TRACT OF LAND INVOLVED.


  (c) Attorneys (Firm Name, Address, and Telephone Number)                                                   Attorneys (ifKnown)
Scott A. Abdallah, Shannon R. Falon & Sara E. Show
Johnson, Janklow, Abtfallah & Reiter, L.L.P., P.O. Box 2348, Sioux Falls,                                  Unknown
SD 57101-2348 (605-338-4304)

II. BASIS OF JURISDICTION (Place an 'X"in One Box Only)                                        III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an "X" in One Boxfor Plainiiff
                                                                                                        (For Diversity Cases Only)                                           and One Box for Defendant)
□ 1 U.S. Govemment                  □ 3     Federal Question                                                                         PTF      DEF                                                 PTF    DEF
         Plaintiff                            (U.S. Government Not a Party)                        Citizen of This State             □ 1       □ 1 Incorporated or Principal Place                M 4       □4
                                                                                                                                                           of Business In This State


□ 2 U.S. Govemment                  ^ 4 Diversity                                                  Citizen of Another State          □ 2       □ 2 Incorporated and Principal Place               □ 5       fliC 5
         Defendant                            (Indicate Citizenship ofParties in Item III)                                                                 of Business In Another State


                                                                                                   Citizen or Subject of a           □ 3       0 3       Foreign Nation                           0 6       0 6
                                                                                                     Foreign Countrv

IV. NATURE OF SUIT (Place an "X" in One Box Only)                                                                                               Click here for: Nature of Suit Code Descriptions.
          CONTRACT                                              TORTS                                 FORFEITURE/PENALTY                         BANKRUPTCY                       OTHER STATUTES

   110 Insurance                       PERSONAL INJURY                PERSONAL INJURY              □ 625 Drug Related Seizure             □ 422 Appeal 28 use 158           □ 375 False Claims Act
O 120 Marine                       □ 310 Airplane                  □ 365 Personal Injury -                 ofProperty21 use 881           □ 423 Withdrawal                  □ 376 Qui Tarn (31 use
□ 130 Miller Act                   □ 315 Airplane Product                Product Liability         □ 690 Other                                   28 use 157                            3729(a))
□ 140 Negotiable Instrument                Liability               □ 367 Health Care/                                                                                       □ 400 State Reapportionment
□ 150 Recovery of Overpayment      □ 320 Assault, Libel &                 Pharmaceutical                                                     PROPERTY RIGHTS                □ 410 Antitrust
       & Enforcement of Judgment           Slander                        Personal Injury                                                 □ 820 Copyrights                  □ 430 Banks and Banking
□ 151 Medicare Act                 □ 330 Federal Employers'               Product Liability                                               □ 830 Patent                      □ 450 Commerce
□ 152 Recovery of Defaulted              Liability                 □ 368 Asbestos Personal                                                □ 835 Patent - Abbreviated        □ 460 Deportation
       Student Loans               □ 340 Marine                            Injury Product                                                        New Drug Application       □ 470 Racketeer Influenced and
       (Excludes Veterans)         □ 345 Marine Product                    Liability                                                      □ 840 Trademark                              Cormpt Organizations
□ 153 Recovery of Overpayment              Liability                PERSONAL PROPERTY                            lABOR                       SOCIAL SECURITY                □ 480 Consumer Credit
       of Veteran's Benefits       □ 350 Motor Vehicle             □ 370 Other Fraud               □ 710 Fair Labor Standards             □ 861 HIA(1395ff)                 □ 490 Cable/Sat TV
□ 160 Stockholders' Suits          O 355 Motor Vehicle             O 371 Truth in Lending                  Act                            □ 862 Black Lung (923)            □ 850 Securities/Commodities/
O 190 Other Contract                      Product Liability        □ 380 Other Personal            □ 720 Labor/Management                 □ 863 DIWC/DIWW (405(g))                     Exchange
O 195 Contract Product Liability   □ 360 Other Personal                   Property Damage                 Relations                       □ 864 SSID Title XVI              □ 890 Other Statutory Actions
D 196 Franchise                          Injury                    □ 385 Property Damage           □ 740 Railway Labor Act                □ 865 RSI (405(g))                □ 891 Agricultural Acts
                                   □ 362 Personal Injury -                Product Liability        □ 751 Family and Medical                                                 □ 893 Environmental Matters
                                          Medical Malpractice                                             Leave Act                                                         □ 895 Freedom of Information
       REAL PROPERTY                    CIVIL RIGHTS                PRISONER PETITIONS             □ 790 Other Labor Litigation              FEDERAL TAX SUITS                         Act
□ 210 Land Condemnation            □   440 Other Civil Rights         Habeas Corpus:               □ 791 Employee Retirement              □ 870 Taxes (U.S. Plaintiff       □ 896 Arbitration
□ 220 Foreclosure                  □   441 Voting                  □ 463 Alien Detainee                   Income Security Act                    or Defendant)              □ 899 Administrative Procedure
□ 230 Rent Lease & Ejectment       □   442 Employment              □ 510 Motions to Vacate                                                □ 871 IRS—Third Party                   Act/Review or Appeal of
O 240 Torts to Land                □   443 Housing/                       Sentence                                                               26 use 7609                      Agency Decision
□ 245 Tort Product Liability               Accommodations          □ 530 General                                                                                            □ 950 Constitutionality of
□ 290 All Other Real Property      □ 445 Amer. w/Disabilities • □ 535 Death Penalty                       IMMKiRVnON                                                               State Statutes
                                          Employment                  Other:                       □ 4o2 Naturalization Application
                                   □ 446 Amer. w/Disabilities • □ 540 Mandamus & Other             □ 465 Other Immigration
                                          Other                    □ 550 Civil Rights                     Actions
                                   □ 448 Education                 □ 555 Prison Condition
                                                                   □ 560 Civil Detainee -
                                                                          Conditions of
                                                                          Confinement

v. ORIGIN (Place an "X" in One Box Only)
   1 Original           □ 2 Removed from                □ 3       Remanded from               □ 4 Reinstated or       OS Transferred from                O 6 Multidistrict               □ 8 Multidistrict
     Proeeeding             State Court                           Appellate Court                 Reopened               Another District                    Litigation -                    Litigation -
                                                                                                                              (specify)                        Transfer                       Direct File
                                        Cite the U.S. Civil Statute under which you are filing (Do not citejurisdictional statutes unless diversity):
                                        28 U.S.C. § 1332/28 U.S.C. S 1391(aT(2)
VI. CAUSE OF ACTION
                                        Brief description of cause:
                                        Breach of Contract
VII. REQUESTED IN                       □ CHECK IF THIS IS A CLASS ACTION                            DEMAND $                                       CHECK YES only if demanded in complaint:
       COMPLAINT:                         UNDER RULE 23, F.R Cv.P.                                                                                  JURY DEMAND:                 M Yes            ONo
VIII. RELATED CASE(S)
                                           {See instructions)
        IF ANY                                                     JUDGE                                                                    DOCKET NUMBER

DATE                                           "CI 7          I       SIO/ATUBfe OF ATTORNEY OF RECORD
01/24/2019
FOR OFFICE USE ONLY


  RECEIPT #                     AMOUNT                                    APPLYING IFP                                       JUDGE                             MAG. JUDGE
                   Case 4:19-cv-04018-LLP Document 1 Filed 01/24/19 Page 7 of 7 PageID #: 7
JS 44 Reverse (Rev. 06/17)


                    INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44

                                                               Authority For Civil Cover Sheet

The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is
required for the use ofthe Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complaint filed. The attorney filing a case should complete the form as follows:

I.(a)   Plaintifis-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. Ifthe plaintiff or defendant is a government agency, use
        only the full name or standard abbreviations. Ifthe plaintiff or defendant is an official within a government agency, identify first the agency and
         then the official, giving both name and title.
 (b) County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name ofthe county where the first listed plaintiffresides at the
     time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time offiling. (NOTE:In land
     condenmation cases, the county ofresidence ofthe "defendant" is the location ofthe tract ofland involved.)
 (c) Attorneys. Enter the firm name, address, telephone number, and attorney ofrecord. Ifthere are several attorneys, list them on an attachment, noting
         in this section "(see attachment)".

n.       Jurisdiction. The basis ofjurisdiction is set forth vmder Rule 8(a), F.RCv.P., which requires thatjurisdictions be shown in pleadings. Place an "X"
         in one ofthe boxes. Ifthere is more than one basis ofjurisdiction, precedence is given in the order shown below.
         United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers ofthe United States are included here.
         United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an "X" in this box.
         Federal question. (3) This refers to suits under 28 U.S.C. I33I, where jurisdiction arises under the Constitution ofthe United States, an amendment
         to the Constitution, an act of Congress or a treaty ofthe United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes
         precedence, and box I or 2 should be marked.
         Diversity of citizenship. (4)This refers to suits tmder 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the
         citizenship ofthe different parties must be checked. (See Section HI below; NOTE:federal question aetions take preeedence over diversity
         cases.)

ni.     Residence (citizenship) of Principal Parties. This section ofthe JS 44 is to be completed if diversity of citizenship was indicated above. Mark this
        section for each principal party.

IV.      Nature of Suit Place an "X" in the appropriate box. Ifthere are multiple nature of suit codes associated with the case, pick the nature of suit code
         that is most applicable. Click here for: Nature of Suit Code Descriptions.

V.       Origin. Place an "X" in one ofthe seven boxes.
         Original Proceedings. (I)Cases which originate in the United States district courts.
         Removed fi'om State Court. (2)Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441.
         When the petition for removal is granted, check this box.
         Remanded fi-om Appellate Court. (3)Check this box for cases remanded to the district court for further action. Use the date ofremand as the filing
         date.
         Reinstated or Reopened. (4)Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
         Transferred from Another District. (5)For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or
         multidistrict litigation transfers.
         Multidistrict Litigation -Transfer. (6) Check this box when a multidistrict case is transferred into the district under authority ofTitle 28 U.S.C.
         Section 1407.
        Multidistrict Litigation -Direct File. (8) Check this box when a multidistrict case is filed in the same district as the Master MDL docket.
        PLEASE NOTE THAT THERE IS NOT AN ORIGIN CODE 7. Origin Code 7 was used for historical records and is no longer relevant due to
         changes in statue.

VI.     Cause of Action. Report the civil statute directly related to the cause of action and give a brief description ofthe cause. Do not cite jurisdictional
        statutes unless diversity. Example: U.S. Civil Statute: 47 USC 553 Brief Description: Unauthorized reception of cable service

Vn.     Requested in Complaint Class Action. Place an "X" in this box if you are filing a class action under Rule 23,F.ILCv.P.
        Demand. In this space enter the actual doUar amount being demanded or indicate other demand, such as a preliminary injunction.
        Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.

Vin. Related Cases. This section of the JS 44 is used to reference related pending cases, if any. If there are related pending cases, insert the docket
         numbers and the corresponding judge names for such cases.

Date and Attorney Signature. Date and sign the civil cover sheet.
